In re Lee, Theodore C. Jr.; applying for stay, supervisory writ; Parish of Orleans, Civil District Court, Div. “C”, No. 82-3961; to the Court of Appeal, Fourth Circuit, No. C-5209.
Denied in part and granted in part. The request for continuance is denied. The ruling of the trial judge (if he has so ruled) that the “new-found” witnesses may not testify is modified, and plaintiff shall be permitted to make a record, before the trial begins, out of the presence of the jury, of the testimony of the new-found witnesses, and of any evidence relevant to the exclusion of the testimony as a violation of the pre-trial order. The trial judge may then issue such orders as he deems appropriate in the interest of justice.
LEMMON, J., would allow the testimony or, in the alternative, grant the continuance.